Appellant was convicted in the District Court of Jefferson County of theft of cattle, and his punishment fixed at three years in the penitentiary.
Mr. Disch had a number of young calves ranging from one to four months old. He kept them at night in a pen. One Zock also had cattle which were mingled with those of Mr. Disch. On the night of July 15, 1922, according to the State's testimony, four calves were taken from the pen of Mr. Disch after eight o'clock at night and before four o'clock the next morning. Three belonged to him and one to Mr. Zock. According to the State's testimony these calves were found a little later in the possession of appellant. They were identified and claimed by the wife of Mr. Disch, and when found in the possession of appellant he claimed to have bought them from Mr. Zock. When next seen by the owners, three of the calves were dead and the fourth nearly dead and their bodies were hidden in a thicket. Upon the trial appellant admitted that he and his wife knocked them in the head and took them out there because they were afraid they were going to have trouble over them. The question of appellant's innocent connection with the calves resulting from a purchase of them by him from Mr. Zock, was submitted to the jury in the charge.
Appellant has a large number of bills of exception which are identical and present exactly the same question. Such procedure but encumbers the record and costs the State in its preparation. We have carefully examined the bills of exception and as to bills Nos. *Page 529 
1, 2, 4, 6, 8, 9, 10, 12, 13, 14, 15, 16, 17 and 18, find them to be in such shape as to present nothing for our consideration. The rules have so often been referred to by this court as that they ought to be well understood. The stating of a question asked, and of the grounds of objection made thereto by the accused and of the fact that the court overruled the objection, does not put this court in possession of such facts as will enable it to determine the validity of the objection made. Unless there be stated some such surrounding facts or antecedent circumstances as will enable us to know that the grounds of objection stated are true and tenable, this court has nothing before it in a bill of exceptions from which it could determine error. If a question be asked and a number of objections made and this be followed by a statement that the court overruled the objection, the presumption on appeal in favor of the correctness of the action of the trial court must prevail, unless there be some showing in the bill itself from which we could conclude that error had been committed.
Appellant's bills of exception are not numbered. This should not be allowed and we have been compelled to number them ourselves for convenience and in order to keep up with them.
Appellant's bill of exceptions No. 3 complains of the testimony of a State witness not being responsive to a question asked by appellant on cross-examination concerning the reputation of witness Zock. The question was "Have you ever discussed it with anybody else?" The answer was "I don't think so, I had no occasion to." A bill of exceptions such as this presents no condition from which we could ascertain or learn whether the question was responsive or not.
Bill of exceptions No. 5 complains of the fact that the trial court interrupted the defendant while he was attempting to give a number of reasons why he had killed the stolen animals in question and that the court said "We can not be going into the trial of those city and justice court cases." There is not a thing in the bill by which we can get information as to just what was being said or how or in what way the language of the court was improper. This is true of the matter complained of in bills of exceptions Nos. 7 and 11.
The evidence seems to us amply sufficient to support the conviction. The charge of the court seems fair and full and not open to any of the exceptions reserved thereto.
We have found no error in the record and an affirmance is ordered.
Affirmed. *Page 530 
                          ON REHEARING.                        October 24, 1923.